Citation Nr: 1418974	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a February 1965 rating decision that granted an increased rating of 10 percent, effective June 19, 1956, for anxiety reaction should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1948 to June 1956; he died in February 2011, during the pendency of this appeal.  The appellant is his surviving spouse and has been substituted in the place of the Veteran as a party to the appeal.  (See United States Court of Appeals for Veterans Claims (Court) February 2012 Order).  

This matter came before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for residuals of a head injury and found that the December 1956 rating decision that granted service connection and assigned a zero percent rating for anxiety reaction was not clearly and unmistakably erroneous.  The Board remanded these claims for additional development in October 2009.  The Veteran testified before the Board in March 2010.  A hearing transcript is of record.

In June 2010, the Board determined that new and material evidence had not been received to reopen the claim of service connection for residuals of a head injury, and denied the Veteran's CUE claim with respect to the December 1956 RO decision, which assigned a noncompensable rating for anxiety reaction.  

In November 2010, the Veteran appealed the portion of the June 2010 Board decision denying revision of the December 1956 RO decision on the basis of CUE to the Court.  Meanwhile, the Veteran filed motions for reconsideration of the June 2010 Board decision.  The Court stayed the appeal pending disposition of the motions for reconsideration.  The Board denied the reconsideration motions in September 2010 and August 2011.  In November 2011, the Board dismissed the motion based upon notice of the Veteran's death.  Jurisdiction then returned to the Court.   

In February 2012, the Court lifted the stay on the appeal and granted the appellant's motion for substitution in place of the deceased Veteran.  

In March 2013, the Court issued a Memorandum Decision.  It affirmed the Board decision to not revise or reverse the December 1956 RO decision on the basis of CUE.  However, it found that the issue of whether a February 1965 RO decision should be revised or reversed on the basis of CUE was raised by the July 2007 claim and must be remanded to the Board.  Accordingly, the issue on appeal is recharacterized as set forth on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Per the Court's Memorandum Decision, in a July 2007 submission the appellant raised a claim of whether a February 1965 RO decision which assigned a 10 percent disability rating to anxiety reaction, effective December 8, 1964, should be revised or reversed on the basis of CUE.  Consequently, the Board does not currently have jurisdiction over the issue.  The issue can only return to the Board after the AOJ issues a decision and the appellant perfects an appeal to the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should review the record and issue a rating decision on whether the February 1965 RO decision which assigned a 10 percent disability rating to anxiety reaction, effective December 8, 1964, should be revised or reversed on the basis of CUE.  This issue should be returned to the Board for further appellate consideration if and only if the appellant perfects a timely appeal to the Board.

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


